Citation Nr: 1521181	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, and if so, entitlement to service connection for hypertension.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for left knee disability, and if so, entitlement to service connection for left knee disability.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for right knee disability, and if so, entitlement to service connection for right knee disability.

4. Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral pes planus, and if so, entitlement to service connection for bilateral pes planus.

5. Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral plantar fasciitis, and if so, entitlement to service connection for bilateral plantar fasciitis.

6. Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to November 1986, and from January 1991 to March 1991. He also had reserve service in 1986 to 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a December 2009 decision, the RO denied reopening of previously denied claims for service connection for hypertension, left and right knee disabilities, bilateral pes planus, and bilateral plantar fasciitis. In a March 2013 decision, the RO denied service connection for neck disability.

In March 2015, the Veteran had Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in his claims file.

The issue of reopening a previously denied claim for service connection for low back disability has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for disabilities of the left and right knees and the neck are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with a January 2008 rating decision denying service connection for hypertension. No evidence that was new and material to the hypertension service connection claim was received within the appeal period. No additional service department records were received after that rating decision. 

2. Evidence received since the January 2008 rating decision includes a physician's statements supporting the likelihood that the Veteran had hypertension during active service and reserve service.

3. Elevated blood pressure readings during service continued after service, and are related to hypertension that was diagnosed after service.


4. The Veteran did not file a notice of disagreement with a May 2007 rating decision denying service connection for left and right knee disabilities, bilateral pes planus, and bilateral plantar fasciitis. No evidence that was new and material to those issues was received within the appeal period. No additional service department records were received after that rating decision. 

5. Evidence received since the May 2007 rating decision includes medical opinion support for a connection between left and right knee problems in service and current left and right knee problems.

6. Evidence received since the May 2007 rating decision includes medical opinion support for a connection between foot problems in service and current foot problems.

7. Bilateral pes planus became symptomatic during service and has remained symptomatic intermittently since service.

8. Bilateral plantar fasciitis became manifest during service and has remained symptomatic intermittently since service.


CONCLUSIONS OF LAW

1. The January 2008 rating decision denying service connection for hypertension is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2. Evidence received since the January 2008 rating decision is new and material to a claim for service connection for hypertension. 38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156.

3. Hypertension was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4. The May 2007 rating decision denying service connection for left and right knee disabilities, bilateral pes planus, and bilateral plantar fasciitis is a final decision. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

5. Evidence received since the May 2007 rating decision is new and material to claims for service connection for left and right knee disabilities, bilateral pes planus, and bilateral plantar fasciitis. 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156.

6. Bilateral pes planus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

7. Bilateral plantar fasciitis was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) explained that, in a request to reopen a previously denied claim based on the submission of new and material evidence, VA must notify a claimant of (1) the evidence and information that is necessary to reopen the claim, and (2) the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in 2005 through 2012. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection, and the evidence that was necessary to reopen previously denied claims. The letters also informed the Veteran how VA assigns disability ratings and effective dates.

In the March 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that the VLJ did not fulfill those duties or that there was any failure in the hearing to protect his interests.

The Veteran's claims file contains service treatment records, post-service treatment records and medical opinions, reports of VA examinations, and a transcript of the March 2015 Board hearing. The VA examination reports and the assembled medical opinions are adequate to allow determinations on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hypertension

The Veteran contends that he has hypertension that became manifest during service or is attributable to disease or injury during service.

In a January 2008 rating decision, the RO denied service connection for hypertension. A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The United States Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). 

The Veteran did not file a timely NOD with the January 2008 rating decision. That decision became final. No evidence that was new and material to the hypertension service connection claim was received within the appeal period. No additional service department records were received after that rating decision. 

In July 2009, the Veteran requested to reopen a claim for service connection for multiple disorders, including hypertension.

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The only final disallowance on any basis of the Veteran's claim for service connection for hypertension is the January 2008 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Active service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24) (2014). Service connection for certain chronic diseases, including hypertension, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The evidence assembled as of January 2008 included records of medical treatment during and after service. The Veteran did was not diagnosed with hypertension during his periods of active service in 1978 to 1986 and in 1991.

The evidence added since January 2008 includes a treating physician's discussions of the history of the Veteran's hypertension. In March 2009, N. R., M.D., the Veteran's primary care physician, wrote that it was difficult to determine whether the Veteran had hypertension during his 1978 to 1986 service. He noted, however, that on three occasions there were blood pressure readings that met the criteria for a diagnosis of hypertension. In April 2014, Dr. R. stated that readings of the Veteran's blood pressure while he was on active reserve in 2002 and 2003 showed that he had hypertension.

In the January 2008 rating decision, the RO denied service connection for hypertension on the ground that hypertension was not diagnosed during active service or the year following a period of active service. Dr. R.'s statements support the existence of hypertension during the Veteran's service, including his active service in 1978 to 1986. Those statements are relevant to the question of whether hypertension was incurred in service, and thus are material to the claim. As evidence that is new and material has been received since January 2008, the Board grants reopening of the previously denied claim.

Having reopened the service connection claim, the Board must consider it on its merits. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

Medical records from the Veteran's 1978 to 1986 period of active service contain blood pressure readings. His blood pressure was measured as 140/86 in August 1978, 130/90 in September 1979, 130/76 in October 1979, 148/90 in February 1980, 110/78 in March 1980, 120/80 in November 1980, 130/83 in December 1980, 124/90 in January 1981, 122/80 in February 1981, 120/80 in June 1981, 120/92 in September 1981, 112/80 in October 1981, 120/72 and 110/60 in April 1984, 130/68 in May 1984, 118/92 in July 1984, 120/80 in August 1984, 128/84, 130/90, and 108/70 in March 1985, and 118/68 in October 1986.

The Veteran had an examination in March 1991 for separation from his January to March 1991 period of active service. His blood pressure was 169/69.

The claims file contains records of private, service department, and VA medical treatment and examinations during periods when the Veteran was not in active service. Those records contain blood pressure readings of 145/83 in March 1996, 140/80 in May 1998, 138/90 in October 1999, 130/88 and 130/90 in December 1999, 120/80 and128/80 in February 2000, 128/76, 138/80, and 120/80 in May 2000, 157/79 in March 2001, 130/90 in May 2001, 137/100 and 130/90 in July 2001, 122/72 in November 2001, 130/90 in December 2001, 124/90 in January 2002, 130/90 in February 2002, 150/104 in July 2002, 130/100 in December 2002, 140/90 and 130/80 in May 2003, 140/100 in August 2003, 130/95, 151/100, and 164/109 in December 2003, 120/80 in March 2004, 130/90 in April 2004, 140/90 in May 2004, and 130/90 in March 2005. Treatment notes from 2006 forward reflect that the Veteran is on medication to address hypertension.

In the March 2009 letter, Dr. R. wrote that he had reviewed the Veteran's service medical records from 1979 to 1986. He found that it is "highly probable" that the Veteran's current hypertension is directly related to his service. Dr. R. stated that records from 2001 contain clear evidence that the Veteran had hypertension, and that from 1979 to 1986 the evidence of hypertension was less clear. He noted, however, three specific occasions during that service when systolic pressure was at least 140 or diastolic pressure was at least 90.

On VA medical examination in October 2009, it was noted that the Veteran had been diagnosed with hypertension since 2001, and that he had been on his current medication since 2006.

In the April 2014 letter, Dr. R. reiterated that he had reviewed the Veteran's service medical records, and that the Veteran's hypertension was incurred on active duty. He noted that more recent readings of the Veteran's blood pressure, while he was on active reserve in 2002 and 2003, also showed that he had hypertension.

In the March 2015 Board videoconference hearing, the Veteran stated that he did not have high blood pressure before he entered service. His wife stated that she suspected that he had high blood pressure, and that she saw high readings in his medical records. She indicated that high blood pressure was noted in 2001. The Veteran stated that medication was prescribed from 2003 forward.

The Veteran currently has hypertension, treated with medication. During and after service, readings of his blood pressure included some in normal or high normal ranges, and some at or above the threshold for high. As a physician, Dr. R. is competent to provide opinions regarding diagnosis and medical etiology. Dr. R. noted that during service the Veteran's blood pressure met the threshold for hypertension, thus warranting consideration of a hypertension diagnosis during service. Based on those findings, Dr. R. opined that it was highly probable that the current hypertension is related to service. Dr. R.'s discussion of the records and resulting opinion are sufficiently convincing to support a grant of service connection for the Veteran's hypertension.

Left and Right Knee Disabilities

The Veteran contends that he has knee disorders that began during service. He first sought service connection for knee disabilities in a March 2005 claim. The RO denied those claims in a December 2005 rating decision. In June 2006, the Veteran requested to reopen claims for service connection for knee disabilities. In a May 2007 rating decision, the RO again denied service connection for left and right knee disabilities.

The Veteran did not file a timely NOD with the May 2007 rating decision. That decision became final. No evidence that was new and material to that decision was received within the appeal period. No additional service department records were received after that rating decision.

In July 2009, the Veteran requested to reopen claims for service connection for left and right knee disabilities. In the December 2009 rating decision, the RO denied the request to reopen those claims. The Veteran appealed the December 2009 decision. The Board will consider whether new and material evidence has been submitted since the May 2007 final disallowance of the claims.

Arthritis is among the chronic diseases, listed at 38 C.F.R. § 3.309, for which service connection may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.

The evidence assembled in May 2007 includes medical records from during and after service. Service medical records show treatment for symptoms affecting the knees, but do not document chronic disability of the either knee at the time of separation from either period of active service.

The evidence added after May 2007 includes medical opinion supporting a possible connection between knee injuries in service and post-service knee problems. In a March 2009 letter, Dr. R. expressed the opinion that it is possible that the Veteran's current knee problems are related to knee injuries during service. In an April 2014 letter, Dr. R. noted records of left and right knee injuries during service, and indicated that records he reviewed supported service connection for disability related to bilateral knee injuries sustained in service.

In the May 2007 rating decision, the RO denied service connection for left and right knee disabilities on the ground that any knee problems during service did not produce chronic disabilities that continued after service. Dr. R.'s statements support a relationship between knee problems during service and knee problems after service. Those statements thus are material to the service connection claims. As evidence that is new and material has been received since May 2007, the Board grants reopening of the previously denied claims.

Having reopened those service connection claims, the Board must consider them on their merits. For reasons explained in the remand section, below, the Board is remanding the reopened claims for the development of additional evidence.

Pes Planus and Plantar Fasciitis

The Veteran contends that bilateral pes planus and bilateral plantar fasciitis developed during service and continued after service. He first sought service connection for pes planus and plantar fasciitis in a March 2005 claim. The RO denied those claims in a December 2005 rating decision. In June 2006, the Veteran requested to reopen claims for service connection for pes planus and plantar fasciitis. In a May 2007 rating decision, the RO again denied service connection for left and right knee disabilities.

The Veteran did not file a timely NOD with the May 2007 rating decision. That decision became final. No evidence that was new and material to that decision was received within the appeal period. No additional service department records were received after that rating decision.

In July 2009, the Veteran requested to reopen claims for service connection for pes planus and plantar fasciitis. In the December 2009 rating decision, the RO denied the requests to reopen those claims. The Veteran appealed the December 2009 decision. The Board will consider whether new and material evidence has been submitted since the May 2007 final disallowance of the claims.

The evidence of record in May 2007 includes medical records from during and after service. The Veteran's service medical records reflect findings of pes planus and plantar fasciitis during his 1978 to 1986 service. No chronic foot disorder was noted at separation from service. Records of private treatment reflect post-service foot problems.

The evidence added after May 2007 includes medical opinion supporting a possible connection between foot problems in service and foot problems after service. In a March 2009 letter, the Veteran's primary care physician Dr. R. noted that service medical records from 1982 showed that the Veteran had flat feet and plantar fasciitis. Dr. R. opined that it was almost a certainty that the Veteran's current foot disorders were directly related to military service. In an August 2012 letter, VA podiatrist A. O., D.P.M., expressed the opinion that there is a strong possibility that prolonged weightbearing activity in military boots during service aggravated foot problems manifested by longstanding pain in both feet.

In the May 2007 rating decision, the RO denied service connection for pes planus and plantar fasciitis on the ground that the evidence did not indicate continuity or other relationship between foot problems during service and foot problems after service. The statements from Drs. R. and O. support a relationship between foot problems during service and foot problems after service. Those statements thus are material to the service connection claims. As evidence that is new and material has been received since May 2007, the Board grants reopening of the previously denied claims.

Having reopened those service connection claims, the Board must consider them on their merits. No foot defect was noted on examination of the Veteran on entrance into service in 1978. On examination in early 1981, a clinician noted that the Veteran had pes planus, and indicated that the condition was asymptomatic. Later that year, the Veteran was seen for foot pain. In 1982, a clinician found that he had pes planus and plantar fasciitis. On examination in October 1986, for separation from service, the examiner checked normal for the condition of the Veteran's feet. In the limited medical records for the Veteran's active service in January to March 1991, no foot problems were noted.

Records of private treatment in December 1999 reflect that the Veteran had foot pain and a bunion, and was referred for podiatry treatment. In February 2000, he reported that during reserve service drilling the preceding weekend he developed numbness and tingling in the toes and ball of his left foot. He indicated that symptoms decreased with the use of supports in his shoes. In March 2000, a podiatrist found a significant hallux valgus deformity and hammertoes in the second and third toes of the left foot. Corrective surgery was planned. In December 2001, a bunion on his right foot was noted. Treatment notes from February 2002 reflect that his right foot was in a bandage following bunionectomy surgery. In a December 2003 medical history, the Veteran reported right foot bunion surgery in 2002. Private treatment notes from March 2005 reflect reports of a bunion on the left foot. 

In his March 2005 claim for VA disability compensation, the Veteran related having had pes planus and plantar fasciitis since 1981.

In private treatment in September 2005, the Veteran reported ongoing left foot pain. VA treatment notes from 2006 forward include foot problems in the lists of the Veteran's problems.

As noted above, in a March 2009 letter, Dr. R. discussed the Veteran's service medical records and opined that it was almost a certainty that the Veteran's current foot disorders were directly related to military service.

In the August 2012 letter, Dr. O. stated that the Veteran was in VA podiatry care for longstanding pain in both feet, with disorders including hammertoe of the left third toe. Dr. O. expressed the opinion that there is a strong possibility that prolonged weightbearing activity in military boots during service aggravated foot problems manifested by longstanding pain in both feet.

In the March 2015 Board hearing, the Veteran reported that he began to have foot problems during basic training in service in 1979. He stated that foot problems continued thereafter, through the present. He noted that early in service the boots provided fit poorly and did not provide support. He stated that eventually he was diagnosed with plantar fasciitis due to pes planus. He related having had surgery on his left foot once and his right foot twice. His wife recalled that during service he had foot pain after prolonged marching or running in combat boots.

No foot problems were found when the Veteran was examined for entrance into service. Pes planus and plantar fasciitis were found during service. He has post-service and current foot problems, including hammertoes, bunions, and foot pain. Drs. R. and O. both supported a connection between foot problems in service and current foot problems. The Board concludes that the record at least equivocally supports a connection between pes planus and plantar fasciitis during service and current foot problems. The Board therefore grants service connection for pes planus and plantar fasciitis.


ORDER

A claim for service connection for hypertension is reopened.

Entitlement to service connection for hypertension is granted.

A claim for service connection for left knee disability is reopened.

A claim for service connection for right knee disability is reopened.

A claim for service connection for bilateral pes planus is reopened.

A claim for service connection for bilateral plantar fasciitis is reopened.

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for bilateral plantar fasciitis is granted.


REMAND

The Board is remanding, for the development of additional evidence, the issues of service connection for disabilities of the left and right knees and the neck.

The Veteran contends that problems with his left and right knees began during service and continued after service. His service medical records show that he was treated for right knee pain in 1980 and left knee pain in 1984. No chronic knee 

disorder was found on service separation examinations in 1986 and 1991. Post-service medical records show treatment for knee problems. There is indication of right knee arthroscopic surgery in 1993 and left knee surgery in 1997. Medical records show current bilateral knee arthritis.

The Veteran's private primary care physician has expressed support for a connection between knee injuries in service and current knee disorders. In November 2014, a VA clinician reviewed the Veteran's claims file, and expressed the opinion that it is less likely than not that current right knee disability is related to right knee injury treated during service. The Veteran has not had a VA medical examination addressing the likely etiology of his current left and right knee disorders. The Board is remanding the claim for such an examination.

The Veteran contends that his current cervical spine stenosis and disc disease with neck pain began during service. He also contends that the cervical spine disability developed at the same time as, was caused by, or has been aggravated by, his service-connected left shoulder disability. Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b). During service, in 1981, he underwent surgery to address left acromioclavicular separation. VA established service connection for residuals of left shoulder dislocation with surgical repair, and for a scar residual to left shoulder surgery. Later, VA also established service connection for right shoulder arthritis.

Physicians have provided differing and in some cases conflicting opinions regarding the likely etiology of the Veteran's neck disability. Two VA primary care physicians have each expressed the opinion that it is less likely than not that the Veteran's left shoulder disability caused his neck disability. A private primary care physician who treats the Veteran opined that it is likely that the left shoulder injury that the Veteran sustained during service also involved the cervical spine. A private orthopedist who examined the Veteran expressed the opinion that his cervical spine stenosis could cause shoulder pain. No physician has expressed an opinion as to the likelihood that left shoulder disability has aggravated the cervical spine disability. The Board is remanding the issue for a new examination and file review, with opinions addressing all of the relevant questions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to address the likely etiology of current disorders of the left and right knees and the cervical spine. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to note diagnoses for current disorders of the left and right knees and the cervical spine.

With regard to each current disorder in each knee, ask the examiner to express opinions as to whether it is at least as likely as not (at least a 50 percent likelihood) that the current disorder continued from or is otherwise related to injury or disease during service. 

With regard to the current disorders of the cervical spine, ask the examiner to express opinions as to whether it is at least as likely as not (at least a 50 percent likelihood) that the current disorders:

Continued from or are otherwise related to injury or disease during service.

Are proximately due to or the result of the left shoulder disability.

Have been aggravated by the left shoulder disability.

Ask the examiner to provide thorough explanations of the conclusions reached.

2. Thereafter, review the expanded record and consider the remanded claims. If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


